DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3-5, 7-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyota et al. (US PGPub 2002/0154252, hereinafter referred to as “Toyota”).
Toyota discloses the semiconductor device and method as claimed.  See figure 7 and corresponding text, where Toyota teaches, pertaining to claim 1, an organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (10), a thin film transistor layer (4-7) positioned on the substrate (1), and a light emitting (13) positioned on the thin film transistor layer and connected to a source/drain region trace layer (11) in the thin film transistor layer (figure 7; ;[0056-0060]); wherein the thin film transistor layer comprises: a polysilicon layer (4) positioned on the substrate (1), the polysilicon layer (4) has heavily doped source/drain regions (6)  spaced from each other a distance and a lightly doped channel region (4, 5) located between the source/ drain regions (figure 7; [0056]); a gate dielectric layer (3) positioned on the polysilicon layer (4) (figure 7; [0057-0060]); a gate metal layer (7) positioned on the gate dielectric layer (3), the gate metal layer (7) only covering the gate dielectric layer (3) over the channel region (4) (figure 7; [0057-0060]); a gate buffer layer (9) positioned on the gate dielectric layer (3) (figure 7; [0057-0060]); and an interlayer dielectric layer (10) covering the gate dielectric layer (3), the gate metal layer (7), and the gate buffer layer (9) (figure 7; [0057-0060]); wherein the source/drain region trace layer (6) penetrates through the gate dielectric layer (3) and the interlayer dielectric layer (10) (figure 7; [0057-0060]); and wherein a material constituting the gate buffer layer (9) is an oxide of the gate metal layer (7), and by oxidizing the gate metal layer (7), the oxide is formed on a top of the gate metal layer to form the gate buffer layer (2) (figure 7; [0057-0060]).  
Toyota teaches, pertaining to claim 3, wherein the interlayer dielectric layer comprises a first dielectric layer (10) and a second dielectric layer (12), and wherein a material of the first dielectric layer is silicon oxide, the second dielectric layer is positioned on the first dielectric layer, and a material of the second dielectric layer is silicon nitride (figure 7; [0051]).  

pertaining to claim 4, an organic light emitting diode (OLED) display panel, wherein the display panel comprises a substrate (1), a thin film transistor layer (4-7) positioned on the substrate (1), 13and a light emitting structure (13)  positioned on the thin film transistor layer and connected to a source/drain region trace layer (11) in the thin film transistor layer (figure 7; [0057-0060]); wherein the thin film transistor layer comprises: a polysilicon layer (4) positioned on the substrate (1), the polysilicon layer (4) has heavily doped source/drain regions (6) spaced from each other a distance and a lightly doped channel region (5) located between the source/drain regions (11) (figure 7; [0057-0060]); a gate dielectric layer (3) positioned on the polysilicon layer (4) (figure 7; [0057-0060]); a gate metal layer (7) positioned on the gate dielectric layer (3), the gate metal layer (7) only covering the gate dielectric layer (3) over the channel region (4) (figure 7; [0057-0060]); a gate buffer layer (2) positioned on the gate dielectric layer (3) (figure 7; [0057-0060]); and an interlayer dielectric layer (10) covering the gate dielectric layer (3), the gate metal layer (7), and the gate buffer layer (2) (figure 7; [0057-0060]); wherein the source/drain region trace layer (11) penetrates through the gate dielectric layer (3) and the interlayer dielectric layer (10) (figure 7; [0057-0060]).  
Toyota teaches, pertaining to claim 5, wherein a material constituting the gate buffer layer (2) is an oxide of the gate metal layer (7), and by oxidizing the gate metal layer (7), the oxide is formed on a top of the gate metal layer (7) to form the gate buffer layer (2) (figure 7; [0057-0060]).  
Toyota teaches, pertaining to claim 7, wherein the interlayer dielectric layer comprises a first dielectric layer and a second dielectric layer, and wherein a material of the first dielectric layer is silicon oxide, the second dielectric layer is positioned on the 
Toyota teaches, pertaining to claim 8, wherein the gate buffer layer has a thickness of 2 to 5 nm ([0051]).
Toyota teaches, pertaining to claim 9, a method of manufacturing an organic light emitting diode (OLED) display 14panel, wherein the method comprises the steps of: providing a substrate (1) (figure 7; [0057-0060]); forming a polysilicon layer (4) positioned on the substrate (1), forming heavily doped source/drain regions (6) in the polysilicon layer (4), the source/drain regions (11) being spaced from each other a distance, and a lightly doped channel region (5) in the polysilicon layer (4) and between the source/drain regions (11) (figure 7; [0057-0060]); forming a gate dielectric layer (3) positioned on the polysilicon layer (4) (figure 7; [0057-0060]); forming a gate metal layer (7) positioned on the gate dielectric layer (3), the gate metal layer (7) only covering the gate dielectric layer (3) over the channel region (5) (figure 7; [0057-0060]); forming a gate buffer layer (2) positioned on the gate dielectric layer (3) (figure 7; [0057-0060]); forming an interlayer dielectric layer (10) covering the gate dielectric layer (3), the gate metal layer (7), and the gate buffer layer (2) (figure 7; [0057-0060]); forming a source/drain region trace layer (11) penetrating through the gate dielectric layer (3) and the interlayer dielectric layer (10) (figure 7; [0057-0060]); and forming a light emitting structure (13) connected to the source/drain region trace layer (11) (figure 7; [0057-0060]).  
Toyota teaches, pertaining to claim 10, wherein a material constituting the gate buffer layer (3) is an oxide of the gate metal layer (7), and by oxidizing the gate metal (7), the oxide is formed on a top of the gate metal layer (7) to form the gate buffer layer (2) (figure 7; [0057-0060]).  
Toyota teaches, pertaining to claim 11, wherein the gate buffer layer has a thickness of 2 to 5 nm ([0051])
Lee teaches, pertaining to claim 12, wherein the interlayer dielectric layer comprises a first dielectric layer and a second dielectric layer, and wherein a material of the first dielectric layer is silicon oxide, the second dielectric layer is positioned on the first dielectric layer, and a material of the second dielectric layer is silicon nitride (figure 4A-4D; [0063-0081]).  
Toyota teaches, pertaining to claim 13, wherein the gate buffer layer has a thickness of 2 to 5 nm ([0051])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyota et al. (US PGPub 2002/0154252, hereinafter referred to as “Toyota”) as applied to claims 1, 4, and 9 above, and further in view of Ryu et al. (US PGPub 2016/0211281, hereinafter referred to as “Ryu”).
Toyota discloses the semiconductor device and method substantially as claimed.  See the rejection above.

However, Toyota fails to show, pertaining to claim 2, wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide.  
Ryu teaches, pertaining to claim 2, a metal layer material that incudes molybdenum that is oxidized to form a metal oxide layer ([0024], [0059], [0090]).  In addition, Ryu provides the advantages of improving the electric characteristic of the thin film device ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, substitute wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide, in the device of Toyota, according to the teachings of Ryu with the motivation of improving the electric characteristic of the thin film device.
 
Toyota fails to show, pertaining to claim 6, wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide.  
Ryu teaches, pertaining to claim 6, a metal layer material that incudes molybdenum that is oxidized to form a metal oxide layer ([0024], [0059], [0090]).  In addition, Ryu provides the advantages of improving the electric characteristic of the thin film device ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, substitute wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide, in the device of Toyota, according to the teachings of Ryu with the motivation of improving the electric characteristic of the thin film device.

pertaining to claim 11, wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide.  
Ryu teaches, pertaining to claim 11, a metal layer material that incudes molybdenum that is oxidized to form a metal oxide layer ([0024], [0059], [0090]).  In addition, Ryu provides the advantages of improving the electric characteristic of the thin film device ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, substitute wherein a material of the gate metal layer is molybdenum, and the material constituting the gate buffer layer is molybdenum oxide, in the device of Toyota, according to the teachings of Ryu with the motivation of improving the electric characteristic of the thin film device.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/24/20, with respect to the rejection(s) of claim(s) 1-7 and 9-12 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PGPub 2018/0151831, hereinafter referred to as “Lee”) in view of under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2018/0151831, hereinafter referred to as “Lee”).have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toyota et al. (US PGPub 2002/0154252, hereinafter referred to as “Toyota”) and Ryu et al. (US PGPub 2016/0211281, hereinafter referred to as “Ryu”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             January 15, 2021